Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on August 23rd, 2021 claims 1, 7 and 12 have been amended, claims 4, 10 and 15 have been cancelled and no new claim has been added.  Therefore, claims 1-3, 5-9, 10-14 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US 9877549 B2) in view of Howell et al. (US 5995366).
In regards to claim 1, Perkins teaches a modular device comprising: a housing having an upper side (235), a lower side (side opposite 235 (220)), and a sidewall having a first opening (320) (Figures 13A-13C); an attachment tab to attach the modular device to a second modular device at the upper side (Figure 15 (205 on both ends of the securing devices channels)); and a latch disposed within the housing (Figure 16A-B), wherein the latch is incorporated by way of a flange (245): a main body having a second opening (225) aligned with the first opening to receive an anti-theft device; a latch arm (240) extending 
Perkins fails to teach the anti-theft device being a removable anti-theft device, wherein the second opening is positioned to cause insertion of the removable anti-theft device into the second opening to disable the latch from changing positions.  Howell on the other hand teaches an anti-theft system for computer and docking device includes engaging the portable notebook computer with the docking device by means of the interconnecting latch which is spring biased to automatically latch with the computer upon engagement. The latch is connected to the handle. The handle is movable and upon movement thereof, moves the latch to an unlatch position whereupon the computer is unlatched and removable from the docking device. However, in the event that either of the first lock or the second lock is engaged with its respective first or second lock receiver, the handle is limited from movement to disengage the latch, whereby the computer cannot be disengaged from the docking device (Column 4, lines 43-56).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Howell’s anti-theft removable device and latch mechanism for a portable notebook computer device with Perkins teaching in order to securely lock and unlock the device being protected from tampering or theft scenario accordingly.
In regards to claim 2, Perkins modified teaches the sidewall being perpendicular to the upper side and to the lower side (Figure 13C (320)).
In regards to claim 3, Perkins modified teaches the case where the latch is in an unlocked position, the attachment tab is retracted into the housing (Column 18, line 30-36), and wherein when the latch is in a locked position, the attachment tab is exposed outside of the housing via opening of the upper side (Column 17, line 63- Column 18, line 2).
In regards to claim 5, Perkins modified teaches the upper side includes a recessed region to receive a lower side of the second module device when the modular device is attached to the second modular device (Column 18, line 30-36; Column 17, lines 28-40).
In regards to claim 12, Perkins teaches a modular device comprising: a housing having an upper side (235) , a lower side (side opposite 235 (220)), and a sidewall having a first opening (320) (Figures 
Perkins fails to teach the anti-theft device being a removable anti-theft device, wherein the second opening is positioned to cause insertion of the removable anti-theft device into the second opening to disable the latch from changing positions.  Howell on the other hand teaches an anti-theft system for computer and docking device includes engaging the portable notebook computer with the docking device by means of the interconnecting latch which is spring biased to automatically latch with the computer upon engagement. The latch is connected to the handle. The handle is movable and upon movement thereof, moves the latch to an unlatch position whereupon the computer is unlatched and removable from the docking device. However, in the event that either of the first lock or the second lock is engaged with its respective first or second lock receiver, the handle is limited from movement to disengage the latch, whereby the computer cannot be disengaged from the docking device (Column 4, lines 43-56).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Howell’s anti-theft removable device and latch mechanism for a portable notebook computer device with Perkins teaching in order to securely lock and unlock the device being protected from tampering or theft scenario accordingly.
In regards to claim 13, Perkins modifed teaches the sidewall being perpendicular to the upper side and to the lower side (Figure 13C (320)).
.

Claims 6-9 and11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US 9877549 B2)  in view of Howell et al. (US 5995366), as applied above in claim 1, in further view of  Ludl (US 6698851 B1).
In regards to claim 6, Perkins modifed fails to teach the lower side includes a third opening to receive an attachment tab of a third modular device.  Ludl on the other hand teaches a control system built packaging of the modules allow a variable number of modules to be vertically stacked together to form a variably sized control system. There is a module having a housing which engages the housing of an abutting module in a physically locked relationship, based upon four locking elements. There are modular units (16, 18, 20) which can be joined vertically by having two interlocking control units in the front of each module and two interlocking control units in the back of each module. Placed above the uppermost intermediate module is a top module (12) for the control unit. Placed below the lowermost intermediate module is a bottom module (14) for the control unit (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Ludl with Perkins modified in order to enable securing a plurality of modules/electronic devices in order to avoid unwanted tampering or theft.
In regards to claim 7, Perkins modified teaches a modular device comprising: a housing having an upper side, a lower side, and a sidewall having a first opening, wherein the upper side includes a recessed region (Column 18, line 30-36; Column 17, lines 28-40), and wherein the lower side includes a protruded region(); an attachment tab extending towards the recessed region to attach the modular device to a second modular device ((Figure 15 (205 on both ends of the securing devices channels))); and a latch disposed within the housing (Figure 16A-B), wherein the latch is incorporated by way of a flange (245): a main body having a second opening aligned with the first opening to receive an anti-theft device (Column 51, lines 9-33); and a latch arm extending (240) from the main body to control an engagement of the attachment tab with the second modular device (Figure 14A; Column 51, lines 9-33); 
of a third modular device when the modular device is attached to the second modular device.  Ludl on the other hand teaches a control system built packaging of the modules allow a variable number of modules to be vertically stacked together to form a variably sized control system. There is a module having a housing which engages the housing of an abutting module in a physically locked relationship, based upon four locking elements. There are modular units (16, 18, 20) which can be joined vertically by having two interlocking control units in the front of each module and two interlocking control units in the back of each module. Placed above the uppermost intermediate module is a top module (12) for the control unit. Placed below the lowermost intermediate module is a bottom module (14) for the control unit (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Ludl with Perkins in order to enable securing a plurality of modules/electronic devices in order to avoid unwanted tampering or theft. 
In regards to claim 8, Perkins modified teaches the sidewall being perpendicular to the upper side and to the lower side (Figure 13C (320)).
In regards to claim 9, Perkins modified teaches the case where the latch is in an unlocked position, the attachment tab is retracted into the housing (Column 18, line 30-36), and wherein when the latch is in a locked position, the attachment tab is exposed outside of the housing via opening of the upper side (Column 17, line 63- Column 18, line 2).
In regards to claim 11, Perkins modified via Ludl teaches a control system built packaging of the modules allow a variable number of modules to be vertically stacked together to form a variably sized control system. There is a module having a housing which engages the housing of an abutting module in a physically locked relationship, based upon four locking elements. There are modular units (16, 18, 20) which can be joined vertically by having two interlocking control units in the front of each module and two interlocking control units in the back of each module. Placed above the uppermost intermediate module is a top module (12) for the control unit. Placed below the lowermost intermediate module is a bottom module (14) for the control unit (Abstract).

Response to Arguments
Examiner acknowledges applicants amendments and has addressed them above under new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                 

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685